Citation Nr: 0516170	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  04-05 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Entitlement to service connection for back disability.

Entitlement to service connection for a right leg disability.

Entitlement to service connection for a left leg disability.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of cold injury 
to the right foot.

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of cold injury 
to the left foot.


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1956 to February 
1958.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.

The Board notes that in the statement of the case and 
supplemental statement of the case the RO reopened and then 
denied the claims seeking service connection for residuals of 
cold injury to the right foot and residuals of cold injury to 
the left foot.  The Board has a legal duty to consider the 
new and material evidence issue regardless of the RO's 
actions.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd at 
83 Fed.3d 1380 (Fed.Cir. 1996).  Thus, the Board must first 
review the RO determination that new and material evidence 
has been submitted to reopen the previously denied claims.  


FINDINGS OF FACT

1.  The veteran does not currently have a back disability.

2.  The veteran does not currently have a right leg 
disability.

3.  The veteran does not currently have a left leg 
disability.

4.  Service connection for residuals of cold injury to the 
right foot was denied in an unappealed rating decision of May 
2001; the evidence received since the May 2001 decision is 
cumulative or redundant of the evidence previously of record 
or does not raise a reasonable possibility of substantiating 
the claim.

5.  Service connection for residuals of cold injury to the 
left foot was denied in an unappealed rating decision of May 
2001; the evidence received since the May 2001 decision is 
either cumulative or redundant of the evidence previously of 
record or does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Back disability was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

2.  Right leg disability was not incurred or aggravated 
during active service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).

3.  Left leg disability was not incurred or aggravated during 
active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of cold injury to the right foot.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  

5.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for residuals 
of cold injury to the left foot.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and the regulations implementing the VCAA, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004), are applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.  

The record reflects that through the statement of the case 
and letters dated in January 2003 and February 2004 from the 
RO, the veteran has been informed of the evidence and 
information necessary to substantiate his claims, the 
information required of him to enable VA to obtain evidence 
in support of his claims, the assistance that VA would 
provide to obtain evidence and information in support of his 
claims, and the evidence that he should submit if he did not 
desire VA to obtain such evidence on his behalf.  Although VA 
did not specifically inform the veteran that he should submit 
any pertinent evidence in his possession, it did inform him 
of the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information necessary for the RO to obtain such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The record also reflects that all appropriate development to 
obtain the veteran's service medical records has been 
completed, but those records are not available because they 
were presumably destroyed by fire at the National Personnel 
Records Center (NPRC) in 1973.  All available post-service 
medical evidence identified by the veteran has been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claims.  The Board is also unaware of any such 
outstanding evidence.  

Although the veteran has not been afforded a VA examination 
in response to any of these claims, VA has no obligation to 
provide such an examination in response to a claim to reopen 
unless new and material evidence has been presented.  
38 C.F.R. § 3.159(c)(4).  With respect to the veteran's 
service connection claims, the Board has determined that the 
medical evidence of record, which fails to document the 
presence of any of the claimed disabilities, is sufficient to 
decide the claims.  In addition, since the medical evidence 
of record fails to document the presence of any of these 
disabilities and there is no competent evidence of persistent 
symptoms of the claimed disabilities, the Board has 
determined that there is no reasonable possibility that the 
results of a VA examination would substantiate any of the 
claims.  Therefore, VA has no obligation to provide a VA 
examination in response to these claims.  See 38 C.F.R. 
§ 3.159(c).   

Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist provisions of the VCAA and 
the implementing regulations.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

In the case at hand, the Board notes that the veteran was 
provided VCAA letters prior to the initial adjudication of 
the claims.  In addition, when indicated, the veteran was 
provided additional information by the RO.  In the Board's 
opinion, any procedural errors on the RO's part were 
insignificant and non-prejudicial to the veteran.  
Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).


Analysis

I.  Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Hence, in the absence of proof of a present 
disability (and, if so, of a nexus between that disability 
and service), there can be no valid claim for service 
connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court 
has consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
Federal Circuit, which has stated that "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The veteran contends that he is entitled to service 
connection for disabilities of his back and legs because they 
were incurred during active service.  

Unfortunately, the veteran's service medical records are 
unavailable; however, the available post-service medical 
evidence identified by the veteran has been obtained, and it 
is negative for evidence of disability of the veteran's back 
or either leg.  Since there is no competent evidence of the 
presence of any of these disabilities currently or at any 
time since the veteran's discharge from service, these claims 
must be denied.  In reaching this conclusion, the Board has 
considered the benefit of the doubt doctrine; however, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable to these claims.  

II.  Claims to Reopen

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).  

The evidence of record at the time of the May 2001 denial 
included no medical evidence.  The RO denied entitlement to 
service connection for residuals of cold injuries of the feet 
because of the absence of competent evidence of any such 
residuals.  

The subsequently received evidence includes a March 2004 
letter from the veteran's private podiatrist, A.N. Izad, 
D.P.M., which states that the veteran is being treated for 
peripheral vascular disease, bunion deformity of the feet 
with osteoarthritic changes, and flatfoot deformity.  In 
addition, medical records dated in 2001 from the Queens/Long 
Island Medical group note treatment for peripheral 
neuropathy.  This evidence is new but is not material because 
it relates to the status of the veteran's feet more than 40 
years following his discharge from service, and does not 
suggest that any of the veteran's current foot abnormalities 
are related to cold injury in service.  In sum, there is 
nothing in the evidence added to the record that raises a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of either claim is not in order.



							(CONTINUED ON NEXT PAGE)



ORDER

Service connection for back disability is denied.

Service connection for right leg disability is denied.

Service connection for left leg disability is denied.

The Board having determined that new and material evidence 
has not been received, reopening of the claim of entitlement 
to service connection for residuals of cold injury to the 
right foot is denied.

The Board having determined that new and material evidence 
has not been presented, reopening of the claim of entitlement 
to service connection for residuals of cold injury to the 
left foot is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


